
	
		III
		110th CONGRESS
		1st Session
		S. RES. 197
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2007
			Ms. Mikulski (for
			 herself, Mr. Cochran,
			 Mr. Baucus, Mr.
			 Bayh, Mrs. Boxer,
			 Mr. Casey, Mrs.
			 Clinton, Mr. Coleman,
			 Mr. Dodd, Mr.
			 Durbin, Mr. Feingold,
			 Mr. Kennedy, Mr. Kerry, Mr.
			 Lautenberg, Mr. Lieberman,
			 Mr. Lott, Mr.
			 McCain, Mr. Menendez,
			 Ms. Murkowski, Mrs. Murray, Mr.
			 Obama, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Stevens, and
			 Ms. Stabenow) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Honoring the accomplishments of
		  AmeriCorps.
	
	
		Whereas the AmeriCorps national service program, since its
			 inception in 1994, has proven to be a highly effective way to engage Americans
			 in meeting a wide range of local needs and to promote the ethic of service and
			 volunteering;
		Whereas the AmeriCorps program, working closely with its
			 nationwide network of Governor-appointed State service commissions, has
			 strengthened America’s nonprofit sector by investing more than $3,000,000,000
			 in the efforts of community nonprofit groups in every State in our
			 Nation;
		Whereas that investment has leveraged hundreds of millions
			 of dollars of additional funds and in-kind donations from other sources;
		Whereas each year AmeriCorps provides opportunities for
			 75,000 citizens across the Nation to give back in an intensive way to our
			 districts, our States, and our country;
		Whereas since 1994 a total of 500,000 citizens across the
			 Nation have taken the AmeriCorps pledge to get things done for
			 America by becoming AmeriCorps members;
		Whereas those same individuals have served a total of more
			 than 630,000,000 hours nationwide, helping to improve the lives of our Nation's
			 most vulnerable citizens, protect our environment, contribute to our public
			 safety, respond to disasters, and strengthen our educational system;
		Whereas AmeriCorps members last year recruited and
			 supervised more than 1,400,000 community volunteers, demonstrating AmeriCorps'
			 value as a powerful volunteer catalyst and force multiplier;
		Whereas AmeriCorps members nationwide, in return for their
			 service, have earned nearly $1,300,000,000 to use to further their own
			 educational advancement at our Nation’s colleges and universities;
		Whereas AmeriCorps members, after their terms of service
			 end, remain engaged in our communities as volunteers, teachers, and nonprofit
			 professionals in disproportionately high levels; and
		Whereas the inaugural National AmeriCorps Week, May 13–20,
			 2007, is an opportune time for the people of the United States to salute
			 current and former AmeriCorps members for their powerful impact, thank all of
			 AmeriCorps' community partners in our Nation who make the program possible, and
			 bring more Americans into service: Now, therefore, be it
		
	
		That the Senate—
			(1)encourages all
			 citizens to join in a national effort to salute AmeriCorps members and alumni
			 and raise awareness about the importance of national and community
			 service;
			(2)acknowledges the
			 significant accomplishments of AmeriCorps members, alumni, and community
			 partners;
			(3)recognizes the
			 important contribution to the lives of our citizens made by AmeriCorps members;
			 and
			(4)encourages
			 citizens of all ages to consider opportunities to serve in AmeriCorps.
			
